USDC IN/ND case 3:20-cv-00634-JD-MGG document 13 filed 12/04/20 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 RANDY RUSSELL YBARRA,

               Plaintiff,

                      v.                            CAUSE NO. 3:20-CV-634-JD-MGG

 PAMELA BANE, et al.,

               Defendants.

                                  OPINON AND ORDER

       Randy Russell Ybarra, a prisoner without a lawyer, filed a complaint alleging he

was retaliated against for filing a prior lawsuit. ECF 1. “A document filed pro se is to be

liberally construed, and a pro se complaint, however inartfully pleaded, must be held to

less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quotation marks and citations omitted). Nevertheless, pursuant to

28 U.S.C. § 1915A, the court must review the merits of a prisoner complaint and dismiss

it if the action is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune from such relief.

       In Ybarra v. Warden, 3:19-cv-112 (N.D. Ind. filed November 25, 2019), Ybarra was

granted leave to proceed against the Warden in his official capacity on an injunctive

relief claim. Ybarra was alleging his cell was too small for exercising and sought a court

order requiring additional time out of his cell so he could adequately exercise. In this

case, he alleges he was moved to a different cell in retaliation for filing that lawsuit.
USDC IN/ND case 3:20-cv-00634-JD-MGG document 13 filed 12/04/20 page 2 of 5


       “To prevail on his First Amendment retaliation claim, [the plaintiff] must show

that (1) he engaged in activity protected by the First Amendment; (2) he suffered a

deprivation that would likely deter First Amendment activity in the future; and (3) the

First Amendment activity was at least a motivating factor in the Defendants’ decision to

take the retaliatory action.” Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012) (quotation

marks and citations omitted).

       Here, Ybarra has plausibly alleged facts supporting the first and third prongs of

the test, but not the second prong. In the prior lawsuit, Ybarra wanted more out-of-cell

time to exercise. However, that was not the only possible remedy to the problem of

insufficient space and time to exercise. Moreover, neither he nor this court could have

mandated that result rather than an alternative solution.

       The PLRA circumscribes the scope of the court’s authority to enter an
       injunction in the corrections context. Where prison conditions are found to
       violate federal rights, remedial injunctive relief must be narrowly drawn,
       extend no further than necessary to correct the violation of the Federal
       right, and use the least intrusive means necessary to correct the violation
       of the Federal right. This section of the PLRA enforces a point repeatedly
       made by the Supreme Court in cases challenging prison conditions: Prison
       officials have broad administrative and discretionary authority over the
       institutions they manage.

Westefer v. Neal, 682 F.3d 679 (7th Cir. 2012) (quotation marks, brackets, and citations

omitted). Thus, even if the court had found a constitutional violation in his prior

lawsuit, obligation to select the least intrusive means necessary would have allowed the

Warden to decide how to meet the constitutional requirement to allow Ybarra to have

adequate exercise. Moving Ybarra to a larger cell was one such remedy. That is to say,

moving him to a larger cell was the equivalent of winning that lawsuit. Indeed, the


                                             2
USDC IN/ND case 3:20-cv-00634-JD-MGG document 13 filed 12/04/20 page 3 of 5


move resulted in that lawsuit being dismissed as moot. Thus, the complaint in this case

has not plausibly alleged Ybarra’s move to a different cell was a deprivation that would

likely deter First Amendment activity in the future because obtaining relief consistent

with a prior lawsuit would not likely deter future First Amendment activity.

       Ybarra argues he should not have been moved to disciplinary segregation

because he had not committed disciplinary offenses warranting placement in

segregation. However, the Constitution does not create a due process liberty interest in

avoiding transfer within a correctional facility. Wilkinson v. Austin, 545 U.S. 209, 222

(2005). Instead, an inmate will be entitled to due process protections only when the

more restrictive conditions pose an “atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484

(1995). Ybarra argues the conditions in segregation were harsher, but after Sandin,

inmates have no liberty interest in avoiding short-term transfer to segregation for

administrative, protective, or investigative purposes, even when they are subjected to

harsher conditions as a result. See e.g., Townsend v. Fuchs, 522 F.3d 765, 766 (7th Cir.

2008) (no liberty interest for 60 days in segregation); Lekas v. Briley, 405 F.3d 602, 608-09

(7th Cir. 2005) (no liberty interest for 90 days in segregation). Here, Ybarra was in

disciplinary segregation for only three months – from January 22, 2020, to April 20,

2020. ECF 1-1 at 5. Therefore, he had no right to due process before he was placed in

disciplinary segregation.

       Ybarra argues when his disciplinary segregation ended, he was retained in the

same cell block on administrative segregation. Id. However, he acknowledges he cannot


                                              3
USDC IN/ND case 3:20-cv-00634-JD-MGG document 13 filed 12/04/20 page 4 of 5


be placed in general population because he needs to be segregated/protected from

other inmates who might attack him. Therefore, his placement in administrative

segregation does not state a claim.

       Ybarra also describes various conditions of his confinement in segregation. He

does not explain how any of the named defendants are involved with these conditions.

However, to the extent he might have been trying to assert claims based on those

conditions, they would have been mis-joined with his retaliation claim in this case. See

UWM Student Ass’n v. Lovell, 888 F.3d 854, 864 (7th Cir. 2018). If he wants to pursue such

claims, they need to be brought in a separate lawsuit.

       This complaint does not state a claim. “The usual standard in civil cases is to

allow defective pleadings to be corrected, especially in early stages, at least where

amendment would not be futile.” Abu-Shawish v. United States, 898 F.3d 726, 738 (7th

Cir. 2018). Here however, there are no additional facts which would state a retaliation

claim based on Ybarra’s transfer to a different cell. Therefore, it would be futile to

permit him to amend.

       However, before dismissing this case, it is necessary to discuss Ybarra’s motion

for a preliminary injunction in which he asks for protection. See ECF 12. His four prior

similar requests in this case were denied. ECF 2, 3, 5, 6, 8, 10, and 11. As with those, this

fifth request acknowledges he is in restrictive housing and therefore physically

protected from attack by other inmates. What distinguishes this motion is he now says

he has attempted suicide and plans to do so again. His request for protection from self-

harm is outside the scope of this lawsuit. Nevertheless, his description of his mental


                                              4
USDC IN/ND case 3:20-cv-00634-JD-MGG document 13 filed 12/04/20 page 5 of 5


state is deeply concerning and requires the court to refer this to prison officials so

Ybarra can be appropriately helped.

       For these reasons, this case is DISMISSED pursuant to 28 U.S.C. § 1915A. The

clerk is DIRECTED to fax or email a copy of this order and the preliminary injunction

motion (ECF 12) to both the Indiana State Prison Warden and the Indiana Department

of Correction.

       SO ORDERED on December 4, 2020

                                                  /s/JON E. DEGUILIO
                                                  CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              5
